COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER ON MOTION FOR REHEARING AND
                                REHEARING EN BANC




Case number: 01-12-00697-CV

Style: Matthew John Date and Structured Capital Investments, LLC v. RSL Funding, LLC

Date motion filed:     June 7, 2013

Party filing motion:   Appellants, Matthew John Date and Structured Capital Investments, LLC



The Motion for Rehearing is denied.

A majority of the Court having voted against rehearing en banc, it is ordered that the motion for
rehearing en banc is denied.




Judge’s signature: /s/ Jane Bland
                        Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Massengale, and
Huddle. Justice Sharp not participating. Justice Brown not sitting.



Date: July 8, 2013